Citation Nr: 1621079	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-15 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial asthma with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel








INTRODUCTION

The Veteran served on active duty from July 1967 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 30 percent for bronchial asthma with COPD and entitlement to TDIU.

In March 2016, the Veteran revoked the power of attorney he previously established with a private attorney.  The Board recognizes the Veteran as proceeding pro se.  The Veteran also withdrew his previous request for a hearing with the Board on his appeal.  

The issue of entitlement to TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected bronchial asthma with COPD is productive of a Forced Expiratory Volume in One Second (FEV-1) score that was, at worst, 42 percent of the predicted value; a post-bronchodilator ratio of the FEV-1 to Forced Vital Capacity (FVC) equal to, at worst, 83 percent of the predicted value; and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) that was, at worst, 57 percent of the predicted value.

2.  The Veteran's FEV-1-FVC ratio is the value that best indicates the severity of his service-connected bronchial asthma with COPD.

3.  The Veteran experiences exacerbations of his bronchial asthma with COPD, for which he receives required care from a doctor, at a frequency of less than monthly.

4.  The Veteran's bronchial asthma with COPD is treated with courses of corticosteroids less than 3 times per year.

5.  The Veteran has been provided oxygen for outpatient use to treat exacerbations of his bronchial asthma with COPD, but has not been prescribed outpatient oxygen for continual use.

6.  The Veteran's bronchial asthma with COPD is not manifested by right ventricular hypertrophy, pulmonary hypertension, or acute respiratory failure.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for bronchial asthma with COPD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Codes 6602, 6604 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Prior to the initial adjudication of the Veteran's increased rating claim at issue herein, the RO's September 2010 letter to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the September 2010 letter notified the Veteran that he must submit, or request that VA obtain, evidence of the worsening of his disability and the different types of evidence available to substantiate his claim for a higher rating.  Further, this letter provided the Veteran with notice of the need to submit evidence of how the worsening of his claimed disability affected his employment.

The purpose behind the notice requirement has been satisfied because the Veteran has been afforded ample and meaningful opportunities to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  As such, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist was also met in this case.  VA obtained the Veteran's service treatment and personnel records; contacted the Social Security Administration; assisted the Veteran in obtaining evidence; afforded the Veteran VA examinations; and obtained medical opinions as to the severity of his service-connected disability.  The Board finds that the VA examinations provided to the Veteran, including consideration of the supplemental opinions, are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

I.  Schedular Rating

In August 2010, the Veteran submitted a claim of entitlement to a rating in excess of 30 percent for his service-connected bronchial asthma, as well as a claim of entitlement to service connection for COPD.  In a July 2011 rating decision, the RO expanded the scope of the grant of service connection for the Veteran's bronchial asthma to include his COPD, but maintained the 30 percent rating assigned thereto.  The Veteran perfected an appeal seeking a higher rating.

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Generally, respiratory disorders are evaluated under Diagnostic Codes 6600 through 6817, and 6822 through 6847 (2015).  Pursuant to 38 C.F.R. § 4.96(a), ratings under these diagnostic codes will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code which reflects the prominent disability with elevation to the next higher evaluation only where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a) (2015).

Throughout the pendency of this appeal, the 30 percent rating for the Veteran's service-connected bronchial asthma with COPD has been assigned pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6602 and 6604.  

Under Diagnostic Code 6602, a rating of 30 percent is warranted for FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent or daily inhalational or oral bronchodilator therapy or inhalational anti-inflammatory medication.  

A 60 percent rating is warranted for an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids.

A maximum 100 percent rating may be assigned for bronchial asthma with an FEV-1 of less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than 1 attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immunosuppressive medications.

Under Diagnostic Code 6604, a 30 percent disability rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicted.

A 60 percent disability rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory limit).

A maximum schedular 100 percent disability rating is warranted for FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg in oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

For both Diagnostic Codes 6602 and 6604, the assignable disability ratings are the same based on the results of pulmonary function tests (PFTs).  The difference in the diagnostic codes is in the criteria established as an alternative to rating based on PFTs.

There are special provisions for the application of the rating criteria for certain diagnostic codes, including Diagnostic Code 6600, 6603, 6604, 6825-6833, and 6840-6845.  38 C.F.R. § 4.96(d) (2015).  PFTs are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96(d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96(d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, the regulations direct VA to rate using the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

In September 2010, the Veteran underwent a VA examination in order to ascertain the severity of his service-connected bronchial asthma with COPD.  At the time of the examination, the Veteran endorsed the following: chronic coughing with yellow mucus; nocturnal coughing and wheezing; shortness of breath with mild exertion; four asthma "attacks" within the previous three weeks; hospitalization in May 2009 for left lung pneumonia; constant fatigue; red, itchy eyes and nasal congestion; and the ability to tolerate walking 100 yards before experiencing shortness of breath.  He stated that the "triggers" for his asthma included dust, smoke, and perfumes, and that he has experienced at least six episodes of bronchitis that required antibiotics.  He denied being prescribed bedrest in the previous 12 months, and it was noted that he was not being treated with oxygen, but utilized a nebulizer for symptoms.  The Veteran's then current medications were a daily inhaled bronchodilator, a daily inhaled anti-inflammatory, and a daily oral bronchodilator.  The examiner also indicated that the Veteran did not use oral or parenteral steroids, but that he used antibiotics more than 4 times per year with each course lasting less than 4 weeks and 1 course lasting from 4 to 6 weeks.  After reviewing the Veteran's medical history and administering a clinical evaluation, the examiner administered PFTs, the results of which are as follows:  a pre-bronchodilator FEV-1 of 41 percent of the predicted value and a pre-bronchodilator FEV-1/FVC of 81 percent of the predicted value.  Post-bronchodilator testing revealed FEV-1 of 42 percent of predicted value and FEV-1/FVC of 83 percent of predicted value.  The Veteran's DLCO (SB) was 57 percent of the predicted value.  There was no evidence of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The examiner determined that the Veteran could not tolerate ambulating more than 100 yards prior to rest; could not climb stairs; used a scooter for assistance with ambulation; requires assistance from family members for chores and activities requiring long walking or long standing; and can tolerate standing for five minutes prior to rest.

In an October 2010 letter, S.B., a certified physician assistant (PA-C), stated that she had treated the Veteran's bronchial asthma and COPD for several years, including with inhalers and nebulizer treatments several times daily.  She then said that the Veteran experienced "multiple exacerbations," and was hospitalized in 2009.  Further, she said the Veteran is continuing to deal with "intermittent and chronic" wheezes and coughing, as well as chronic dyspnea on exertion, which limits his activities of daily living on a frequent basis.

Private treatment reports dated from October 2010 and throughout 2011, show ongoing treatment for the Veteran's bronchial asthma with COPD, including exacerbations thereof.  These reports also show that the Veteran is treated with inhalers, nebulizers, and medications, and that the Veteran experiences chronic bronchitis.

In April 2011, the RO obtained an addendum to the September 2010 VA examination, which is as follows:

This documentation serves as a medical opinion based upon review of the claim[s] folder and the pulmonary function test results dated [in September 2010] as there are disparities among the post-bronchodialator [sic] values FEV-1 was 42 [percent], FEV-1/FVC was 83 [percent] and DLCO-SB was 57 [percent].  

The following information was obtained from Clinical Guidelines in Family Practice 3rd edition written by Constance Uphold and Mary Virginia Graham.  FEV-1 is the forced expiratory volume in one second, while the FVC is the total volume forcibly exhaled.  Thus, the FEV-1/FVC ratio defines the severity of the disease, helps in determining prognosis, and measures response to therapy and disease progression.

If the patient uses bronchodialators [sic] routinely it is expected that there would be not much improvement after a bronchodialator [sic] was administered during the PFT, thus accounting for the low FEV-1 value of 42 [percent].  The severity of the COPD and the effectiveness of treatment is determined by the FEV-1/FVC, which was 83 [percent] indicating good response to his current treatment.

In May 2011, the Veteran underwent a general VA examination, during which he reiterated his September 2010 complaints.  The Veteran also denied a history of cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy.  He reports he humidifies his air, which does help some, and that it is easier for him to breath sitting inside his house because extreme heat and cold "takes a toll on him."  H was not treated with oxygen and used a nebulizer for symptoms four times per day.  The Veteran also reports treatment in the emergency room for his asthma in the past, but no emergency room visits within the past year.  He reports he sees his primary care physician every other week.  A physical evaluation revealed, in pertinent part, wheezing and rhonchi throughout all lobes upon inspiration and expiration, with shallow, but unlabored respirations.  After reviewing the September 2010 PFT results, the examiner said that the Veteran was currently on a bronchodilator and anti-inflammatory medication, and that the basis of the Veteran's asthma was reflected in the FEV-1/FVC value. 

VA treatment records demonstrate that the Veteran was hospitalized from May 27 to May 30, 2011, for "shortness of breath," that was thought to be secondary to COPD exacerbation.  He was treated with oxygen, bronchodilator, nebulizer, Advair, Spiriva, and Singulair.  The Veteran said that he was allergic to oral and intravenous steroids, so none were administered.  The Veteran endorsed mild dyspnea that was worsened by coughing.  The Veteran was observed to have a cough and dyspnea upon exertion, and his cough was productive of green sputum.  Upon discharge, the Veteran's condition was improved and stable; the diagnoses were, in relevant part, shortness of breath and acute COPD exacerbation.

VA treatment records demonstrated that the Veteran was also hospitalized from June 1 to 5, 2011, for an exacerbation of his bronchial asthma with COPD.  In the discharge summary, the Veteran is described as a morbidly obese male with a past history of COPD.  The Veteran had been recently discharged from the hospital, but returned due to worsening symptoms.  Upon return to the hospital, he was more dyspneic and was re-admitted.  The Veteran was observed as sounding like he was "very tight" at the time of re-admission.  The Veteran stated that he experienced an adverse reaction to steroid treatment approximately 30 years prior.  Despite this, he was given a low dose of steroids.  After he was started on steroids, the Veteran's breathing status improved dramatically.  His wheezing diminished and was moving "great air."  Given this response, doctors decided that he would need to continue with a slow steroid taper at home.  Upon discharge, the Veteran reported feeling great, that he had a good night of sleep, and he was ambulating without any difficulty.  He said he is back at his "baseline level," and did not require any oxygen.  His walking pulse oxygen was 92 percent and, thus, doctors decided that he did not require any oxygen to go home.  Given that sputum cultures grew moderate yeast, he was prescribed a 7-day course of antibiotics.  The Veteran was also experiencing some peripheral edema, and doctors questioned whether this is chronic from right-sided type of cor pulmonale associated with his COPD versus peripheral vascular disease versus secondary to medications.  The Veteran adamantly denied any history of congestive heart failure and obstructive sleep apnea.

A June 6, 2011 private treatment report showed that, prior to the June 1 through 5, 2011 hospitalization, the Veteran was smoking 2 packs of cigarettes per day.  The Veteran described this exacerbation as his worst to date.

A February 2012 private treatment report showed that the Veteran complained of bronchitis.  He was noted as being very compliant with inhalers and breathing treatments, and that his "flares" are much less frequent since he quit smoking.  A physical examination revealed lung congestion, right greater than left, as well as expiratory wheezes on the right.  The assessment was bronchitis with COPD exacerbation.

In an April 2012 letter, S.B., PA-C, stated that she had treated the Veteran since 2005 for COPD that requires daily oral medication, along with different types of inhaled medication, including nebulizer treatments several times per day.  She also stated that the Veteran experiences COPD exacerbations requiring intensive medical therapies and hospitalizations, and that his condition "severely restricts" his ability to complete activities of daily living.  Ms. S.B. stated that the Veteran's condition had progressed and disabled him "quite significantly."

Private treatment reports, dating throughout 2013 and 2014, show ongoing treatment for bronchial asthma with COPD, and exacerbations thereof, as well as bronchitis.  

A May 2014 private treatment report demonstrates that the Veteran appeared for a follow-up evaluation two days after an emergency room visit for a COPD exacerbation.  The Veteran was provided a 7-day prescription of an antibiotic and a 4-day prescription of a corticosteroid.  He was also instructed to use oxygen at night.

In a November 2014 letter, H.S., M.D., reviewed the relevant evidence of record, including the results of the PFTs, in order to assess the Veteran's employability.  In this context, Dr. H.S. observed that the Veteran experienced 6 episodes of bronchitis in the previous years, and that his bronchitis never fully resolves.  Further, Dr. H.S. opines that the Veteran's FEV-1 and FVC values are "obviously" taken when the Veteran is not experiencing an episode.  He states that these values are when the Veteran is at his best.  The doctor emphasized that the Veteran is on 2.5 liters of oxygen per minute, 18 hours out of the day; that he needs to lay down 15 hours out of the day; and can only spend two hours sitting up.  Further, the doctor observed that the Veteran has been hospitalized three times in the past two years for pneumonia, with an average stay of five days; is using his nebulizer six times per day with a 15 minute time frame for the treatment and varying amount of hours to recover.  Dr. H.S. stated that the Veteran is sometimes able to recover quickly and other times, depending on how severe the attack is, it may take him a number of hours to recover.

In September 2015, the Veteran underwent another VA examination to ascertain the severity of his service-connected bronchial asthma with COPD.  The examiner indicated that the Veteran's condition did not require the use of oral or parenteral corticosteroid medications; oral bronchodilators, or antibiotics, but that he used outpatient oxygen therapy, inhalational bronchodilator therapy on a daily basis, and inhalational anti-inflammatory medication on a daily basis.  The examiner then indicated that the Veteran has not experienced asthma attacks with episodes of respiratory failure in the previous 12 months, but that he has experienced exacerbations requiring physician care.  The Veteran reported that these exacerbations occurred "at least monthly."  After a radiological evaluation, the examiner administered PFTs, the results of which are as follows:  a pre-bronchodilator FEV-1 of 42 percent of the predicted value and a pre-bronchodilator FEV-1/FVC of 94 percent of the predicted value.  Post-bronchodilator testing revealed FEV-1 of 41 percent of predicted value and FEV-1/FVC of 105 percent of predicted value.  Further, the pre-bronchodilator DLCO was 59 percent of the predicted value.  The examiner then indicated that the test result that most accurately reflects the Veteran's level of disability is the FEV-1/FVC ratio.

In December 2015, the RO obtained a supplemental opinion to clarify some of the September 2015 VA examination findings.  In pertinent part, with respect to whether the Veteran requires continuous outpatient oxygen therapy, the examiner stated that the Veteran was not on oxygen at the time of examination.  Further, the examiner stated that the Veteran has home oxygen for exacerbation of his bronchial asthma with COPD.

In sum, the Board finds that the Veteran's PFT results do not fall within the prescribed ranges for a higher disability rating.  The VA examiners of record have determined that the PFT results that most accurately reflect the Veteran's level of disability are the FEV-1/FVC ratios.  Thus, in order for a rating in excess of 30 percent to be warranted based on this ratio, the evidence of record must demonstrate, or more nearly approximate, FEV-1/FVC of at least 55 percent of the predicted value under both Diagnostic Code 6602 and 6604.  38 C.F.R. § 4.7.  However, in September 2010, the Veteran's pre-bronchodilator FEV-1/FVC ratio was 81 percent of the predicted value, while post-bronchodilator testing revealed a FEV-1/FVC ratio of 83 percent of predicted value.  As a result of the PFTs administered during the September 2015 VA examination, the Veteran's pre-bronchodilator FEV-1/FVC ratio was 94 percent of the predicted value, and post-bronchodilator FEV-1/FVC ratio was 105 percent of the predicted value.  See 38 C.F.R. § 4.96(d)(5).  

Further, under Diagnostic Code 6604, a rating in excess of 30 percent is warranted is the evidence demonstrates, or more nearly approximates, DLCO (SB) of at least 55 percent of the predicted value.  The Veteran's DLCO (SB) was 57 percent of the predicted value in September 2010, and was 59 percent of the predicted value in September 2015.  As such, the Board finds that a rating in excess of 30 percent is not warranted based on the Veteran's DLCO (SB).

Additionally, despite the Veteran contentions to the contrary, the evidence of record does not demonstrate that he treated by a doctor on a monthly basis for required care of exacerbations.  While the evidence demonstrates that the Veteran experiences exacerbations and seeks required medical care on those occasions, the evidence does not demonstrate that these instances occur on monthly basis.  Similarly, the evidence of record demonstrates that the Veteran has been treated with corticosteroids for exacerbations of his bronchial asthma with COPD.  However, this evidence does not show that he receives a course of corticosteroids at least 3 times per year.  Finally, the evidence also does not show cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, a need for outpatient oxygen therapy, or immuno-suppressive medication.  

With respect to outpatient oxygen therapy, in November 2014, Dr. H.S. indicates that the Veteran was on oxygen 18 hours per day, but provides no basis for this determination.  Indeed, according to a May 2014 private treatment report, the Veteran was provided oxygen for night time use.  Further, the September 2015 VA examiner found that the Veteran was only provided outpatient use of oxygen to treat exacerbations.  As such, the Board finds that Dr. H.S.'s opinion as to the Veteran's outpatient use of oxygen therapy is contradicted by other evidence of record and, thus, is not probative.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 30 percent for his service-connected bronchial asthma with COPD.  

II.  Extraschedular Rating

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
 §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability.  As such, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (finding that "[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bronchial asthma with COPD and the established criteria found in the rating schedule for this disability show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Rating Schedule provides for his bronchial asthma with COPD to be rated based on PFTs, which contemplates the difficulties resulting from decreased lung capability (including, but not limited to, shortness of breath on exertion and ability to perform activities of daily living).  Moreover, the Rating Schedule contemplates ratings based on common symptoms and treatments for bronchial asthma and COPD.  The Veteran has not demonstrated symptoms of bronchial asthma or COPD so far outside the normal that they would not be contemplated by these rating criteria. 

As the threshold factor has not been satisfied, the Board finds that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a rating in excess of 30 percent for the Veteran's bronchial asthma with COPD, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bronchial asthma with COPD is denied.


REMAND

During the pendency of this appeal, the Veteran was provided VA examinations in September 2010, May 2011, and September 2015.  

With respect to the Veteran's employability, the September 2010 VA examiner indicated that the Veteran retired in 2001 "due to a spinal injury and chronic asthma."  No further opinion or discussion of the Veteran's employability was undertaken.

The September 2015 VA examiner provided a conclusory opinion that the Veteran's service-connected bronchial asthma with COPD "[p]revent[s] physical work due to dyspnea on exertion, [but] does not prevent sedentary work."  

In May 2011, the examiner opined that the Veteran's service-connected asthma would make it difficult for him to obtain and maintain gainful employment in a mildly to a moderately physical job including teaching, instructing, stocking, sales, customer service, janitor, or maintenance.  However, it is unclear as to why his asthma would limit him in working in a sedentary job such as desk work.  As this opinion is focused on difficulty with employment as opposed to preclusion of employment, it is too vague to rely upon on its own in deciding the claim.  

In a December 2015 addendum, the same examiner stated the following:

[The] Veteran has at least one functional deficit that prevents physical, but not sedentary employment.  Current functional status permits sedentary, but not physical employment due to service connected ASTHMA/COPD. Specifically, current severity of dyspnea and fatigue impairs physical work that can be safely performed.

The Board finds this opinion to be cursory given the lack of discussion regarding the Veteran's employment and educational histories.  Further, the opinion simply reiterates a conclusion without providing any rationale.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ask the Veteran to submit or identify any relevant evidence not already associated with the claims file.  Obtain and associate with the electronic claims file any such evidence.

The AOJ must also obtain and associate with the electronic claims file all relevant VA treatment records not already of record.

2.  Then, schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected bronchial asthma with COPD on obtaining and maintaining gainful employment.  

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran has previously noted that he completed high school and has work experience in the hospitality industry and as a truck driver.  

The ultimate purpose of the interview or examination is to ascertain the impact of the Veteran's service-connected bronchial asthma with COPD on his ability to work.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

3.  Re-adjudicate the claim for a TDIU.  If the benefit remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period for response.  Thereafter, return the appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


